Name: Commission Regulation (EEC) No 581/92 of 5 March 1992 modifying Regulation (EEC) No 3809/91 laying down detailed rules for the application in the poultrymeat sector of Council Regulation (EEC) No 3588/91 reducing for 1992 the levies on certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 3 . 92No L 62/28 Official Journal or the European Communities COMMISSION REGULATION (EEC) No 581/92 of 5 March 1992 modifying Regulation (EEC) No 3809/91 laying down detailed rules for the application in the poultrymeat sector of Council Regulation (EEC) No 3588/91 reducing for 1992 the levies on certain agricultural products originating in developing countries HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3809/91 is amended as follows : The first sentence of Article 5 is replaced by the following text : 'Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88, import licences issued in respect of imports to Ibe made during the period 1 March to 30 June 1992 shall be valid for 120 days from the date of actual issue, and import licences issued in respect of imports to be made during the other periods speci ­ fied in Article 2 shall be valid for 90 days from the date of actual issue .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), as amended by Regulation (EEC) No 3588/91 (2), and in particular Article 3 thereof, Whereas Council Regulation (EEC) No 3588/91 of 3 December 1991 , as amended by Regulation (EEC) No 282/92 (3), extends to 1992 the application of Regula ­ tion (EEC) No 3834/90 ; Whereas Commission Regulation (EEC) No 3809/91 of 18 December 1991 laying down detailed rules for the application in the poultrymeat sector of Council Regula ­ tion (EEC) No 3588/91 reducing for 1992 the levies on certain agricultural products originating in developing countries (4), lays down in Article 5 that import licences shall be valid for 90 days from the date of actual issue ; whereas, in view of the length of the second period of the staggering of the fixed amounts set out in Article 2, a corresponding period of licence validity should be fixed ; Whereas, the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable from 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 31 . 12. 1990, p . 121 . (2) OJ No L 341 , 12. 12. 1991 , p . 6. (3) OJ No L 31 , 7. 2. 1992, p. 1 . (A) OJ No L 357, 28 . 12. 1991 , p. 48.